Citation Nr: 1712121	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the case for additional development in May 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown currently have hypertension that manifested in service or within one year thereafter or that is otherwise casually or etiologically related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO provided the Veteran with a notification letter in October 2007, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini  has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's military personnel and service treatment records as well as all identified and available post-service medical records.  The Veteran and his representative have not identified any outstanding, available records that are relevant to the claim.   

In addition, the Veteran was afforded a VA examination in September 2014 in connection with his claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and opinion are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a medical history was solicited from the Veteran.  The report also sufficiently addresses the medical issue in this case and is supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Moreover, the Board finds that there has been compliance with the May 2014 remand directives.  In particular, the Board remanded the case to provide the Veteran with the opportunity to identify additional treatment records, to secure any outstanding service records, and to obtain a VA medical opinion.  Following the remand, the Appeals Management Center (AMC) sent a letter to the Veteran in June 2014 advising him to identify and authorize the release of any outstanding medical records pertaining to hypertension.  It was also noted that VA medical records had been obtained.  The AMC also requested inpatient clinical records for hypertension dated in November 1981 from Martin Army Community Hospital at Fort Benning, Georgia.  A response indicated that the requested records had been uploaded into VBMS; however, the AMC later notified the Veteran that the only additional records from Martin Army Hospital were dated in November 1980.  His service treatment records already included documentation of treatment at the emergency room at that hospital in November 1981.  In addition, as discussed above, the Veteran was afforded a VA examination in September 2014.  Therefore, the Board finds that there was substantial compliance with the May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For VA compensation purposes, the term hypertension means that diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for hypertension is not warranted.

The Veteran has contended that he had high blood pressure readings in service to which his current hypertension is related. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  In November 1980, the Veteran's blood pressure was recorded as 108/60, and his heart and vascular system were found to be normal.  He also denied having a medical history of high or low blood pressure at that time.  His blood pressure was also documented as being 110/60 in November 1980 and 130/76 in January 1981.  

The Board does note that the Veteran was seen in the emergency room in November 1981 at which time he reported feeling dizzy.  His blood pressure was recorded as 180/68 and 160/70, which are elevated readings; however, subsequent readings were 130/80 and 120/80.  The Veteran was also seen for a follow-up appointment in November 1981 at which time it was noted that had been having problems with low blood pressure, but that he did not have any problems at that time.  Moreover, in an October 1982 form, the Veteran did not report having high or low blood pressure. 

The Board also notes that the Veteran did not seek treatment for hypertension or high blood pressure immediately following his separation from service or for many years thereafter.  There is no evidence of the disorder within one year of his separation.  In fact, a treatment record dated in August 1991 documented his blood pressure as being 114/67, and the September 2014 VA examiner indicated that the Veteran's blood pressure was noted to have been elevated since 2001 and that the diagnosis of hypertension was made in 2004.  

The Board does acknowledge the Veteran's assertion that his hypertension began in service.  The Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although he is competent to report experiences since service, the Board finds that any statements suggesting that the disorder existed since service to be not credible.  Such allegations are inconsistent with the contemporaneous record.  As discussed above, despite having an elevated blood pressure reading in November 1981, subsequent readings were normal in service and thereafter in 1991.  Thus, there was actually affirmative medical evidence showing that he did not have hypertension in service or for many years thereafter (rather than a mere absence of treatment or documentation). 

Moreover, as noted above, the Veteran denied having high blood pressure in October 1982, which contradicts any assertion that he has had hypertension since his elevated blood pressure reading in November 1981.

For these reasons, the Board finds that the Veteran did not have hypertension in service of for many years thereafter.

In addition to the lack of evidence showing that hypertension manifested during active service or within close proximity thereto, the weight of the evidence does not link any current diagnosis to the Veteran's military service.  Rather, the September 2014 VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he observed that the service treatment records only documented one occasion on which the Veteran's blood pressure was elevated, which was when he presented with a rapid heart rate and was treated for cardiac arrhythmia paroxysmal atrial tachycardia.  It was noted that his blood pressure remained normal following such treatment and that there was no other occasion on which his blood pressure was elevated until 2001.  The examiner's conclusion is consistent with the service treatment records and other evidence of record, and his opinion is factually accurate, fully articulated, and includes sound reasoning for his conclusion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

There is no medical evidence otherwise relating the Veteran's current hypertension to his military service. 

The Board has also considered the Veteran's own lay statements relating his current hypertension to his military service.  However, even assuming that he is competent to opine on these medical matters, the Board finds that the September 2014 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The examiner also reviewed the evidence of record and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


